Citation Nr: 0807357	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post left carpal and metacarpal fusion.

2.  Entitlement to an extension of a temporary total 
evaluation beyond May 31, 2005, for a left wrist fracture 
with fusion requiring convalescence.



REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran had active duty service from June 1961 to May 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection 
for status post left carpal and metacarpal fusion and 
assigned a 10 percent disability evaluation effective from 
February 16, 2005.  A temporary total evaluation was also 
assigned for the period between February 16, 2005, and 
May 31, 2005, based on surgical or treatment necessitating 
convalescence.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The issue of entitlement to a higher initial evaluation for 
status post left carpal and metacarpal fusion will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left wrist fracture with fusion did not 
necessitate convalescence beyond May 31, 2005.


CONCLUSION OF LAW

The criteria for a temporary total rating beyond May 31, 
2005, based on convalescence necessitated by surgical 
treatment for service-connected left wrist fracture with 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R §§ 3.159, 4.29, 4.30 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does observe that the RO did not 
provide the appellant with notice prior to the initial 
decision in May 2005.  However, the RO did send the appellant 
letters in January 2006 and November 2006, which meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had 
a "meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an extension of a 
temporary total evaluation.  Specifically, the January 2006 
letter stated that in order to support a claim for a 
temporary total evaluation the evidence must show the surgery 
or treatment was for a service-connected disability and 
required convalescence of at least one month; resulted in 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization, house confinement, or required use of a 
wheelchair or crutches; or, one major joint was immobilized 
by a cast without surgery.  Additionally, the November 2005 
statement of the case (SOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also informed him that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.   

Finally, the January 2006 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claim.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records 
pertinent to the time frame at issue are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  

The Board does observe that the veteran was not afforded a VA 
examination in connection with his claim for an extension of 
a temporary total evaluation beyond May 31, 2005.  However, 
the Board finds that a VA examination is unnecessary to 
decide the claim because such an examination would not 
provide any more information than is already associated with 
the claims file.  In this regard, the Board notes that a 
current examination would have no bearing on the issue of an 
extension of a total temporary evaluation because the issue 
revolves around the months surrounding May 31, 2005.  
Therefore, a current VA examination afforded three years 
after the pertinent time period would have no probative value 
in this case.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2007).

When VA assigns a temporary total rating, such will be 
followed by appropriate schedular evaluations.  A reduction 
in the total rating will not be subject to the notice and 
procedural requirements of 38 C.F.R. § 3.105(e).  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating.  38 C.F.R. § 4.30.  
Additionally, extensions of the temporary total rating are 
authorized when supported by the record in increments of one, 
two, or three months beyond the initial three months granted.  
38 C.F.R. § 4.30(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a temporary total evaluation for 
his left wrist fracture with fusion beyond May 31, 2005.  As 
an initial matter, the Board stresses that the issue being 
decided, i.e., entitlement to an extended period of 
convalescence, is separate and distinct from the issue of 
entitlement to a higher initial evaluation, which is being 
remanded for additional development. 

In this case, the veteran underwent a carpal and metacarpal 
joint fusion of the left thumb on February 16, 2005, for 
treatment of the left base of thumb with pain and arthritis.  
The May 2005 rating decision currently on appeal did grant a 
temporary total evaluation for a left wrist fracture with 
fusion requiring convalescence effective from February 16, 
2005, to May 31, 2005.  A 20 percent evaluation was assigned 
effective from June 1, 2005.  However, the veteran is seeking 
an extension of the temporary total evaluation beyond May 31, 
2005.  

Nevertheless, the medical evidence of record does not support 
such an extension.  The veteran's status post carpal 
metacarpal fusion did not involve incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, the necessity 
for continued use of a wheelchair or crutches, or 
immobilization by cast, without surgery, of one major joint.  
In fact, the veteran was later seen in March 2005 at which 
time he did not have any complaints.  It was also noted that 
his incision was healed without infection.  

The Board does acknowledge that the veteran remained in a 
thumb spica splint following his surgery on February 16, 
2005.  However, it was noted that the splint would be removed 
at a follow-up appointment and that he would be placed in a 
cast for six to eight weeks.  There is no other medical 
evidence indicating that the veteran required therapeutic 
immobilization beyond May 31, 2005.  

In summary, the Board concludes that despite the veteran's 
continuing complaints and symptomatology, there is no medical 
evidence suggesting that the veteran meets any of the 
criteria that would entitle him to additional months of a 
temporary total convalescence rating pursuant to 38 C.F.R. 
§ 4.30.  Therefore, the Board finds that the preponderance of 
the evidence is against an extension of a temporary total 
evaluation for convalescence beyond May 31, 2005.


ORDER

An extension beyond May 31, 2005, for a temporary total 
evaluation for a left wrist fracture with fusion is denied.


REMAND

Reason for Remand:  To afford the veteran a VA examination 
and to obtain additional treatment records.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for a 
higher initial evaluation for status post left carpal and 
metacarpal fusion.  Indeed, the May 2005 rating decision 
granted service connection for that disability based solely 
on VA medical records.  Therefore, the Board finds that a VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of the veteran's service-
connected status post left carpal and metacarpal fusion.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the claims file does not contain any 
treatment records dated after November 2005.  Such records 
may prove to be relevant and probative.  Therefore, as the 
case is already being remanded for further development, the 
RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's status post left carpal and metacarpal fusion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected status post carpal and 
metacarpal fusion.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA treatment records dated from 
November 2005 to the present.

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected status post carpal metacarpal 
fusion.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected disability.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disability under the rating criteria, to 
include whether the veteran has 
unfavorable ankylosis of the thumb.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  The purpose of this REMAND is to 
ensure due process, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


